Order entered December 2, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-01054-CV

       IN RE: ESTATE OF THOMAS TAIT KELLAM, DECEASED

                   On Appeal from the Probate Court No. 2
                            Dallas County, Texas
                    Trial Court Cause No. PR-19-02632-2

                                    ORDER

      Before the Court is the November 28, 2022 letter of counsel for appellant
which we construe as a motion to substitute counsel. We GRANT the motion.
We DIRECT the Clerk of this Court to REMOVE Thomas L. Brackett with
Barrett Daffin Frappier Turner & Engel, LLP and Mark D. Hopkins with Hopkins
Law, PLLC as counsel for appellant and SUBSTITUTE Thomas G. Yoxall,
Elizabeth K. Duffy, and Daron L. Janis with Lock Lord LLP in their place.
      Also before the Court is appellant’s November 30, 2022 unopposed motion
for an extension of time to file the clerk’s record. We GRANT the motion and
extend the time to December 15, 2022.
                                           /s/    KEN MOLBERG
                                                  JUSTICE